Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 1 of 7 PageID 80



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA


 RONALD TONGE,

             Plaintiff,

 v.                                                  No. 2:20-cv-00168


 NOVARTIS PHARMACEUTICALS
 CORPORATION,

              Defendant.



 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S MOTION TO
     DISMISS OR, IN THE ALTERNATIVE, MOTION FOR MORE DEFINITE
                             STATEMENT

       Defendant Novartis Pharmaceuticals Corporation’s (“Novartis”) motion is based entirely

on the flawed premise that to meet its pleading burden under Fed. R. Civ. P. 8(a), Plaintiff must

plead a precise date of injury. Novartis contends that this is required because Plaintiff has a duty

to negate any potential statute of limitations defense Novartis may have. See Novartis’s Br. in

Supp. at pp. 3-4. The Eleventh Circuit, however, has squarely rejected this contention, holding

that a plaintiff is not required to plead facts negating affirmative defenses, including statute of

limitations defenses. See Beach Comm. Bank v. CBG Real Estate LLC, 674 Fed. Appx. 932, 934
(11th Cir. 2017); La Grasta v. First Union Sec., Inc., 358 F.3d 840, 845 (11th Cir.

2004). Novartis’s motion is therefore meritless and should be denied in full.

                                             FACTS

       This is a products liability action brought by Plaintiff Ronald Tonge against Novartis for

injuries he sustained as a result of taking Novartis’s drug, Tasigna—a tyrosine kinase inhibitor

used to treat Chronic Myelogenous Leukemia (“CML”). See Compl. at ¶¶ 1-3. Plaintiff alleges

that despite dire warnings from multiple health authorities—including Novartis’s own clinical

investigators—Novartis concealed known risks of severe, accelerated, and irreversible



                                                 1
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 2 of 7 PageID 81




atherosclerotic-related conditions associated with Tasigna, and that, as a result, Plaintiff developed

severe peripheral vascular disease that required multiple invasive procedures and ultimately an

amputation. Id. at ¶¶ 28-36, 49-51.

       The Complaint alleges in detail Novartis’s aggressive and improper marketing tactics and

its knowledge, concealment, and intentional failure to warn of the atherosclerotic risks associated

with the drug. Id. at 19-48. It also pleads facts specific to Plaintiff and his injury, including: (1)

Plaintiff’s CML diagnoses—alleging that Plaintiff was diagnosed in 2009; (2) Plaintiff’s Tasigna

usage—alleging that Plaintiff took the drug from February 2011 to June 2014; and (3) Plaintiff’s

injuries—alleging that as a result of Plaintiff’s Tasigna usage, he developed peripheral vascular

disease requiring multiple procedures and ultimately an amputation. Id.at ¶¶ 49-50.
                                           ARGUMENT

       Federal Rule of Civil Procedure 8(a) provides that a complaint “must contain…a short and

plain statement of the claim showing that the pleader is entitled to relief.” To survive a motion to

dismiss “a complaint must contain sufficient factual matter, accepted as true, to state a claim that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A “claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inferences that the defendant is liable for the misconduct alleged.” Id. A court must accept as true

all factual allegations, but threadbare recitals to the elements of a cause of action, supported by
mere conclusory statements, do not suffice. Id. Dismissal is “only appropriate if it is clear that no

relief could be granted under any set of facts that could be proved consistent with the

allegations.” Blackston v. State of Ala., 30 F.3d 117, 120 (11th Cir. 1994).

        Here, Novartis does not and cannot argue that Plaintiff’s 92-paragraph Complaint—

detailing Novartis’s misconduct, Plaintiff’s Tasigna use, and Plaintiff’s resulting injuries—fails to

plausibly allege a cause of action for strict products liability and negligence. Instead, Novartis

argues that Plaintiff’s Complaint should be dismissed because Plaintiff has a duty to plead a

specific date of injury and negate any potential statute of limitations defense Novartis may

have. This is incorrect.

                                                  2
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 3 of 7 PageID 82




          A “statute of limitations bar is an affirmative defense and plaintiffs are not required to

negate affirmative defenses in their complaint.” Beach Comm. Bank, 674 Fed. Appx. at 934; La

Grasta, 358 F.3d at 845. Thus, at the Rule 12(b)(6) stage, a district court may dismiss a claim on

a statute of limitations defense “only if it is apparent from the face of the complaint that the claim

is time-barred.” Id. (emphasis added).

          Applying the above law, judges in this Court have rejected near identical arguments that a

plaintiff must plead a specific date to establish that a claim is not time barred. See Saadi v.

Maroun, No. 8:07-cv-1976T-24JSS, 2020 WL 1894351, at *3 (M.D. Fla. Jan. 3, 2020), adopted

in part by 2020 WL 774287 (M.D. Fla. Feb. 18, 2020). In Saadi. the defendant argued that the

plaintiff “was required to allege a specific date of transfer for purposes of establishing that his

[fraudulent transfer] claims are not barred by the statute of limitations.” Id. (emphasis in

original). Magistrate Judge Julie S. Sneed rejected this argument, holding that “the burden of

establishing an affirmative defense rests with the one who claims its benefits… and plaintiffs are

not required to negate an affirmative defense in their complaint.” Id. (internal citations and

quotations omitted).

          In addition to Saadi, courts have consistently rejected a defendant’s attempt to shift the

burden of pleading statute of limitations defenses to the plaintiff. See Beach Comm. Bank, 674

Fed. Appx. at 934-35 (reversing district court’s dismissal of complaint based on statute of

limitations defense, holding that a more developed factual record was needed to determine when

the plaintiff should have discovered the alleged fraud); Tampa Bay Rays Baseball Ltd. v. Volume

Servs., Inc., No. 8:17-cv-2498-T-30TGW, 2018 WL 3068068, at *2 (M.D. Fla. March 12, 2018)

(citing Breach Comm. Bank and denying as premature a motion to dismiss based on statute of

limitations); Doe v. Doe, No. 17-23333-civ, 2018 WL 4698886, at *8 (S.D. Fla. Sept. 29, 2019)

(same).

          Applying the above law to this case, it is clear that Plaintiff has no duty to negate a statute

of limitations defense and Novartis’s motion must be denied. Novartis’s entire premise that

“Plaintiff’s pleading burden includes the burden to prove facts related to threshold defenses—

                                                    3
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 4 of 7 PageID 83




including statute of limitations defenses” (Novartis Br. in Supp, at p. 3), is in direct conflict with

established authority from this Circuit and this Court.

        Novartis of course did not cite to this dispositive authority in its brief, citing instead to non-

circuit district court authority involving facts not even remotely close to the ones here. It is

inconceivable that in its expansive research effort to find some semblance of authority supporting

its position, Novartis did not discover the dispositive circuit authority rejecting its position.

Novartis nevertheless brought this motion, failing to apprise the Court of these cases.

        Novartis claims that it knows the date of the alleged injury, which Novartis contends

occurred on November 21, 2013, attaching a purported medical record in support of its contention.

This extraneous evidence does not support Novartis’s position. Aside from the fact that this

purported fact goes outside of the pleadings and cannot be considered on a motion to dismiss (see

St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002)), Novartis neglects to inform

the Court that the parties entered into a multi-year tolling agreement, of which Plaintiff was a party,

prior to filing this suit in an attempt to resolve Plaintiff’s claim.

        Further, even without a tolling agreement, a date of injury outside of the statute of

limitations in itself does not establish a statute of limitations defense. Under Florida law, in a

products liability case involving a latent and creeping disease like atherosclerosis—which, as

alleged here, developed over time from Plaintiff’s long-term exposure to Tasigna—“the cause of

action accrues only when the accumulated effects of the deleterious substance manifest themselves

to the claimant in a way which supplies some evidence of a causal relationship to the manufactured

product.” Carter v. Brown & Williamson Tobacco Corp., 778 So.2d 932, 936-37 (Fla. 2000)

(internal citations and quotations omitted); Durance v. R.J. Reynolds Tobacco Co., 286 So.3d 916,

917-18 (Fla. 2d DCA 2019). Because “there is no magic moment when the point when the facts

giving rise to the cause of action are known or should be known by the plaintiff… the issue of

when the statute of limitations begins to run…is generally a question of fact for a jury to

resolve….” Carter, 778 So.2d at 937 (internal citations and quotations omitted). The issue is



                                                    4
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 5 of 7 PageID 84




“therefore inappropriate for resolution on a summary judgment or directed verdict,” much less a

motion to dismiss. Id.

       Thus, no matter when Plaintiff’s injury or injuries occurred, the dispositive issue turns on

when Plaintiff made or should have made a causal connection between his injuries and Tasigna.

This is a question of fact for the jury, which Novartis has the burden of proving. It is for this very

reason that courts do not require plaintiffs to plead a specific date of injury and deny motions to

dismiss based on statute of limitations defenses. See Breach Comm. Bank, 674 Fed. Appx. at 935

(reversing district court’s order granting motion to dismiss based on statute of limitations defense

because “to determine whether and when [the plaintiff ] should have discovered [the defendant’s]

fraud, we would need a more developed factual record”); Tampa Bay Rays Baseball, 2018 WL

3066068, at *2 (“Consequently, the occurrence of a breach or breaches will most likely be a

question of fact that will render the application of the statute of limitations a mixed question of

law and fact. Simply put, the Court cannot rule on this issue [on a motion to dismiss].”).

       Novartis’s alternate request for a more definite statement under Fed. R. Civ. P. 12(e) is also

meritless. That rule provides that a “party may move for a more definite statement of a pleading

to which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R Civ. P. 12(e). But as courts in this Circuit have held, Rule

12(e) should not be used as a means to flesh out a defendant’s potential statute of limitations

defense:

       There should be a bias against the use of the Rule 12(e) motion as a precursor to a
       12(b)(6) motion or as a method of seeking out a threshold defense. The practice is
       not authorized by the language of the rule and experience has shown that
       willingness to grant Rule 12(e) motions often leads to delay, harassment, and
       proliferation of the pleading stage without any commensurate gain in issue
       determination or savings in time.

A.G.D. ex rel. Dortch v. Siegel, No. 09-80959-civ, 2009 WL 442159, at *3-4 (S.D. Fla. Nov. 25,

2009) (citing Wright and Miller, Federal Practice and Procedure, § 1376).




                                                  5
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 6 of 7 PageID 85



       Based on this reasoning, the court in Dortch rejected a near-identical request for a more

definite statement as to the plaintiffs’ specific dates of abuse, particularly because the date injury

was not dispositive of the statute of limitations issue. See id. at *3-5. The Court thus held that the

“facts relating to when Plaintiffs knew or should have known of the alleged abuse and relating to

the question of tolling should be explored through discovery.”

       Here, as the defendant in Dortch, Novartis is improperly attempting to use Rule 12(e) as a

means to establish a statute of limitations defense that can only be resolved through discovery and

determination by a jury. Further, Novartis effectively concedes in its brief that a more definite

statement is unnecessary because it claims it already knows the precise date of Plaintiff’s injury.

See Novartis Br. in Supp., at p. 4 (“Plaintiff and his counsel, however, know the date of the alleged

injury. So does [Novartis].”). Novartis points to nothing in Plaintiff’s pleadings that is “so vague

and ambiguous that [Novartis] cannot properly prepare a response” (Fed. R. Civ. P. 12(e)), and its

motion should be denied.

                                          CONCLUSION

       For these reasons, Novartis’s motion should be denied in full.


     Dated: April 23, 2020                         Respectfully Submitted,

                                                      By: /s/ Joseph A. Osborne____
                                                      Joseph A. Osborne, Esq.
                                                      Florida Bar No. 880043
                                                      Osborne & Francis Law Firm, PLLC
                                                      433 Plaza Real, Suite 271
                                                      Boca Raton, FL 33432
                                                      Ph: (561) 293-2600
                                                      Fax: (561) 923-8100
                                                      josborne@realtoughlawyers.com




                                                  6
Case 2:20-cv-00168-SPC-NPM Document 11 Filed 04/23/20 Page 7 of 7 PageID 86



                                                  Richard Elias, (MO Bar. No. 53820)
                                                  (to be admitted Pro Hac Vice)
                                                  Elias LLC
                                                  231 S. Bemiston Avenue,Suite 800
                                                  St. Louis, MO 63105
                                                  Ph: (314)391-6820
                                                  relias@EliasLLC.com

                                                  James G. Onder (MO Bar. No. 38049)
                                                  (to be admitted Pro Hac Vice)
                                                  Lawana S. Wichmann (MO Bar. No. 053999)
                                                  (to be admitted Pro Hac Vice)
                                                  OnderLaw, LLC
                                                  110 East Lockwood, 2nd Floor
                                                  St. Louis, MO 63119
                                                  Ph: (314) 963-9000
                                                  Fax: (314)963-1700
                                                  onder@onderlaw.com
                                                  wichmann@onderlaw.com

                                                  Attorneys for Plaintiff


                               CERTIFICATE OF SERVICE

        I hereby certify that on this 23rd day of April, 2020, that a copy of the foregoing was
electronically filed with the Clerk of the Court using the CM/ECF system.

                                                            /s/ Joseph A. Osborne
                                                            Joseph A. Osborne (880043)




                                              7
